Citation Nr: 0214331	
Decision Date: 10/15/02    Archive Date: 10/17/02	

DOCKET NO.  98-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1996 to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the VARO 
in Wichita, Kansas.  The Board remanded the case in March 
1999.  The appeal was denied by the Board in a December 2000 
decision, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In February 2002, the Secretary of Veterans Affairs and the 
veteran's representative filed a joint motion to vacate and 
remand the case for additional development.  Later that same 
month, the Court granted the motion, and the case was 
returned to the Board.  The veteran was accorded an 
orthopedic examination by VA in September 2002 and the report 
of the examination has been accepted and associated with the 
claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's preexisting back disorder as likely as not 
underwent permanent increase of severity while in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, her 
preexisting low back disability was aggravated while she was 
on active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for service 
connection for a low back disability.  There is no issue as 
to substantial completeness of the application.  See 
38 U.S.C.A. § 5102 (West Supp. 2002).  VA has secured all 
records the veteran has indicated are available and pertinent 
to her claim, and VA has satisfied its duty to assist with 
respect to such records.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

The Board finds no indication of additional evidence having 
been identified by the veteran as being available but absent 
from the record, and it therefore finds that any failure on 
the part of VA to further notify the veteran as to what 
evidence will be secured by VA and what evidence should be 
secured by her is harmless.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors, but basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be granted for a 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
a preexisting injury or disease to have been aggravated by 
active military, naval, or air service, there must be an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Where the veteran experiences an increase 
in disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. 
§ 3.306(b).  A temporary worsening of symptoms, however, 
rather than a deterioration of a condition itself, cannot be 
considered to be aggravation of the preexisting injury or 
disease and is not a basis for invoking the presumption.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  History of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material of evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence related to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b) (2001).  

A review of the evidence of record in this case reflects the 
presence of private medical reports indicating that, in 
November 1994, the veteran sustained a strain to the cervical 
and lumbar areas of the spine as a result of her involvement 
in a motor vehicle accident.  X-ray studies of the cervical 
spine in November 1994 were interpreted as being negative.  
She was given treatment and home exercises.  In late December 
1994, she continued to complain of pain in the cervical and 
lumbar areas, but described the pain as significantly less 
intense than when she was first seen.  Examination of the 
lumbar spine at that time was essentially normal with a 
slight lumbar lordosis remaining.  She was described as 
ambulating independently without any antalgic gait patterns.  
It was determined that her prognosis for a return to a 
preinjury level of functional ability was felt to be 
excellent as long as she continued to comply with the home 
exercise program.  In January 1995 the back was described as 
minimally tender in the left lumbosacral region with good 
range of motion.  An assessment was made of resolved back 
sprain.  She was described as able to return to work.  

At the time of clinical examination for enlistment in June 
1995, the spine was described as normal.  In her report of 
medical history made in conjunction with the examination, 
however, notation was made that she reported recurrent back 
pain as a result of a motor vehicle accident.  Notation was 
made that she had received physical therapy.  Further 
notation was made that there was "no problem now" and the 
condition had "never" been disabling.  

The veteran was in a delayed entry program and her first day 
of active service was March 12, 1996.  Three days later, on 
March 15, 1996, she complained of low back pain of three 
days' duration.  She referred to having been involved in a 
vehicular accident in November 1994.  She was given muscle 
relaxants and anti-inflammatory medication.  The impression 
was rule out low back pain.  

On March 18, 1996, she was seen for reevaluation of back 
pain.  She indicated that medications were helping her a 
little bit.  She was given an impression of low back pain.  
She was to continue taking medications.  

The service records show that she was seen on a number of 
occasions during the remainder of service.  A medical 
evaluation board met in either late 1997 or in January 1998 
and indicated that, other than the visits in March 1996, the 
only other record of her having been seen during basic 
training or as to individual training was an emergency room 
visit for a back complaint in July 1996.  She again received 
treatment on a conservative basis with muscle relaxers and 
anti-inflammatories.  She was then sent to Fort Riley, 
Kansas, in September 1996.  It was stated there were gaps in 
her record at that time.  Apparently, she was seen in October 
1996 and referred to physical therapy, although there was no 
note from that visit.  Physical therapy followed her from 
October 1996 through February 1997.  At that time she 
reported improvement with occasional discomfort when doing 
her job.  One month later she began experiencing recurrent 
back pain.  She underwent orthopedic consultation in April 
1997 and muscular low back pain was found.  In July 1997 it 
was stated that her chronic mechanical low back pain was 
interfering with her daily military activities.  Despite a 
long trial of physical therapy and multiple profiling 
attempts, as well as muscle relaxants and nonsteroidal anti-
inflammatory drug therapy, she was not improving.  She was 
issued a permanent profile and separation proceedings were 
initiated.  The medical evaluation board concluded that her 
chronic mechanical low back pain had existed prior to service 
and had not been permanently aggravated therein.  A physical 
evaluation Board in February 1998 made the same assessment.  

She was separated from service on March 13, 1998.  Received 
at the RO on March 23, 1998, was her claim for service 
connection for a low back disorder.  She stated she had low 
back mechanical pain which had been aggravated by service.  

Of record is a report of an examination of the spine by a 
physician's assistant with VA in July 1998.  It was indicated 
that "medical records were not available for review, however, 
C-file was available and was reviewed."  The examiner 
indicated that review of the claims file reflected the 
veteran had been seen numerous times for complaints of low 
back pain and had been treated with various treatment 
modalities.  In the physician's assistant's estimation, "the 
chronic low back pain was aggravated" during service.  As for 
permanency, however, the individual stated "I am unable at 
this point in time to determine that the back condition was 
permanently aggravated during service.  It is definitely 
shown in service medical records that the preexisting 
condition was aggravated during the service."  

The veteran gave testimony at a hearing before a hearing 
officer at the RO in October 1998.  She stated that she did 
not sustain any injuries as a result of a November 1994 
accident.  She indicated the first difficulty she had with 
the back was during her first few months of basic training.  
She indicated she had not received any medical treatment for 
her back since separation from service because she was 
uninsured.  

The veteran was accorded another spine examination by VA in 
May 1999.  The examiner opined that the medical records and 
the veteran's history did not indicate any significant 
"sounding" injury during service.  The examiner explained 
that none of the episodes of back pain during service were 
associated with heavy lifting, falls, or motor vehicle 
accidents.  The examiner stated he could not determine from 
the records or from the veteran's history that there was any 
particular additional aggravation of a previously existing 
low back disorder during service.  The examiner added that 
the veteran's present recurring symptoms were similar to 
acute muscle strains and muscle spasms.  He believed that the 
history "indicates that the continuing problems that she [the 
veteran] originally had are more than likely due to natural 
progress of the pre-existing problem."  

Subsequent medical records include the report of a VA rating 
examination accorded the veteran in September 2002.  The 
claims file was reviewed "extensively" by the examiner.  The 
veteran indicated that while in service she wore a heavy belt 
and walked around "heavy lifting equipment."  She complained 
of a lot of pain during physical training.  She indicated 
that X-ray studies showed the presence of retrolisthesis.  
The examiner indicated that while retrolisthesis was noted in 
service, there was no current evidence because various 
studies dating between 1998 and 2001 were not present for 
some reason.  The examiner stated that mechanical low back 
pain in his opinion was not likely caused by retrolisthesis 
because retrolisthesis was no longer present.  Notation was 
made that X-ray studies of the lumbosacral spine were not 
done at the time of the vehicle accident in November 1994, so 
the examiner was unable to say whether or not retrolisthesis 
had been present prior to service.  A recheck by the 
veteran's private physician in January 1995 showed minimal 
tenderness of the left lumbosacral area with good range of 
motion and a diagnosis of "back pain resolved."  The examiner 
opined that the veteran's current chronic mechanical low back 
pain was "as likely as not related to previous motor vehicle 
accident and is as likely as not was aggravated by repeated 
lifting while in the service."  

Analysis

The initial question for consideration is whether the 
veteran's back disability preexisted service.  While the 
veteran referred to having injured her back prior to service, 
it was specifically stated in a report of medical history 
that while she had recurrent back pain from the accident, 
there was "no problem now" and there was a notation the 
condition was "never disabling."  Clinical evaluation at that 
time was normal.  Regardless, even assuming for the sake of 
argument that a back problem was not identified at service 
entrance, the evidence is clear and unmistakable that a back 
disorder preexisted service.  The veteran was seen 
complaining of back pain within three days of entering 
service.  She was seen on a number of occasions throughout 
her time on active duty and both the medical board and the 
physical evaluation board were of the opinion that the 
condition had existed prior to service.  Therefore, the Board 
finds that the veteran's low back condition was noted upon 
entry to service and that, even if the same back condition 
was noted upon entry to service, there is clear and 
unmistakable (obvious or manifest) evidence which shows that 
the condition preexisted service.  The undersigned notes that 
it has not been otherwise argued.  

The remaining question is whether the preexisting back 
disorder was aggravated, that is, underwent a permanent 
increase in severity during service.  The evidence shows that 
the veteran complained of back pain within a matter of days 
after starting active service and virtually continuously 
thereafter during her two years of service.  There are no 
contemporaneous reports of an intercurrent injury or of an 
increase in her symptoms during service.  

The claims file indicates that several different medical 
professionals have had access to the record and there is a 
difference of opinion as to whether there was aggravation of 
the preexisting back disability during service.  

In determining whether an individual is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports a claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
there are medical opinions both ways, but more than one 
medical opinion seems to support the veteran's claim and the 
undersigned finds the opinions raise a reasonable doubt that 
the veteran's back disorder was aggravated by her experiences 
while on active duty.  The physician who conducted the most 
recent examination of record was an orthopedist who indicated 
that the claims file had been "extensively" reviewed prior to 
his or her examination of the veteran in September 2002.  For 
some reason, not all desired records were available to the 
physician, but he or she concluded that from a review of the 
record it was his or her opinion that the veteran's back pain 
as likely as not had been aggravated by her experiences while 
on active service.  Resolving reasonable doubt in the 
veteran's favor, the Board therefore concludes that service 
connection is warranted for a low back disorder.  38 U.S.C.A. 
§ 5107.  


ORDER

Service connection for a low back disability is granted.  



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

